Citation Nr: 0944767	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  09-13 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The Veteran served on active duty from January 1953 to 
January 1957.  He has additional, unverified service in the 
Air National Guard from 1958 to 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran had active service in the United States Air Force 
from January 1953 to January 1957.  He submitted his original 
claim for VA disability compensation benefits by way of a VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, in August 2007.  With respect to information 
regarding military service, the Veteran provided information 
as having active military service from January 1953 to 
January 1988.  The Veteran clearly did not serve on active 
duty for that period of time.  He did not complete any of the 
blocks regarding National Guard or Reserve service.  Those 
areas were "X'ed" out.

Unfortunately, the RO did not develop the case for any 
personnel records to determine the Veteran's period, or 
periods of service in the Air National Guard (ANG), 
especially periods of active duty for training (ACDUTRA) or 
inactive duty training.  

Service treatment records (STRs) were obtained.  They contain 
a number of physical examination reports, to include 
enlistment examinations for the Air National Guard beginning 
in 1957 and 1958.  The latest examination of record is dated 
in 1987.  The physical examination forms contain a block to 
indicate the number of years of military and/or civilian 
service the individual has accumulated.  This is because the 
form is a standard form for government use.  In the Veteran's 
case, the forms typically show his four years of active duty 
for his military time and then a steadily increasing number 
of "civilian" years of service.  The military time is not 
reported as more than four years.  Further, on the bottom of 
a number of Report of Medical History forms, completed with 
the several physical examinations, the Veteran reported his 
occupation as "air tech."

In addition to the above, the VA examiner from October 2007 
recorded the Veteran's post-service occupation as full-time 
ANG from 1957 to 1988.  

The Veteran has not provided any documentation to show his 
retirement from the Air National Guard, as in a National 
Guard Bureau Form 22, or any other formal document which 
would show a compilation of his years of service and other 
important information.  

The evidence of record tends to show that the Veteran was a 
civilian employee in the Air National Guard.  He appears to 
have employment/service as an active guard reserve (AGR) or a 
National Guard technician.  He was a member of the Air 
National Guard; however, his primary employment would be as a 
civilian employee, if he was AGR or a National Guard 
technician.  This would have an impact in consideration of 
his claimed noise exposure as in whether it was due to his 
civilian employee status or as a member of the Air National 
Guard serving on ACTDUTRA or inactive duty training.

The Veteran must be contacted and asked to provide 
information about his National Guard service, to include 
whether he was AGR or a National Guard technician.  In 
addition, the RO must attempt to obtain the Veteran's 
personnel records as well.  The Veteran's status is of 
primary importance in determining any possible eligibility 
for the benefits claimed.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For 
purposes of a hearing loss claim, impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2009); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2009).  The term inactive duty training 
(INACDUTRA) is defined, in part, as duty, other than full-
time duty, under sections 316, 502, 503, 504, or 505 of title 
32 [U. S. Code] or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2009).

In those cases where a claimant has a dual status as a 
Reserve/Guard technician and as a civilian military employee, 
service connection is not in order for those diseases and/or 
injuries that are related to employment in a civilian 
capacity.  See Venturella v. Gober, 10 Vet. App. 340 (1997).  

In this case, the Veteran's Air National Guard STRs document 
evidence of hearing loss.  This is shown on several audiogram 
reports as well as reporting of audiological testing on 
several physical examination reports.  At different times the 
audiograms or physical examination reports demonstrate a 
hearing loss sufficient to meet the definition of a hearing 
loss disability under 38 C.F.R. § 3.385.  However, the last 
audiological evidence is dated in 1987, approximately 20 
years prior to the Veteran's current claim.

The Veteran submitted a private audiological evaluation from 
G. D. Sandford, M.S., dated in September 2007.  The audiogram 
chart showed a hearing loss of approximately 50 decibels at 
3,000 Hertz and 60 decibels at 4,000 Hertz in the right ear 
and decibels losses of 60, and 70 at 3,000 and 4,000 Hertz, 
respectively, in the left ear.  

The Veteran was afforded a VA audiology examination in 
October 2007.  The examiner noted the Veteran's period of 
active service and then that the Veteran was a full-time 
member of the Air National Guard from 1957 to 1988.  The 
examiner reviewed the several ANG STR audiograms.  The 
current audiogram results demonstrated that the Veteran had a 
hearing loss for purposes of 38 C.F.R. § 3.385.  The examiner 
noted that the first audiological evidence of hearing testing 
was not until 1967 and this indicated what the examiner 
described as normal hearing.  The examiner concluded that it 
was less likely than not that the Veteran's hearing loss was 
related to "any acoustic trauma, injury, disease, or event 
in military service during active duty."  The opinion failed 
to address whether the Veteran's hearing loss could be 
related to any period of ACDUTRA or INACDUTRA.  

The Veteran's claim was denied in October 2007.  He submitted 
his notice of disagreement (NOD) in September 2008.  The 
Veteran said he was exposed to constant flightline noise on 
his weekend and annual duty periods.  He said he had tinnitus 
and hearing loss from his noise exposure.  

An extract of all audiological testing done during the 
Veteran's active and ANG service was compiled in February 
2009.  Where audiometric testing was done, the decibel loss 
for the requisite range of hertz was displayed.  Where only 
whispered voice tests were done, the results were listed as 
15/15 as indicated by the STRs.  

A VA opinion was sought in March 2009.  The examiner reviewed 
the prior VA examination report as well as the Veteran's 
STRs.  The examiner said they were being asked for an opinion 
regarding hearing loss and tinnitus that occurred during the 
period of active duty from 1953 to 1957.  The examiner said 
they were specifically not addressing the Veteran's period of 
ANG service.  

Exposure to aircraft noise during active and ANG service was 
conceded.  The examiner focused on a 1967 audiogram as 
indicating a mild notching effect for the left ear but normal 
hearing for the right ear.  She stated that it was at least 
as likely as not that hearing loss in the left ear started 
during active duty as a mild noise notch began to result.  
She shared the same opinion as the previous examiner in 
regard to the Veteran's tinnitus.  It was not shown in the 
STRs and the Veteran gave a history of noticing it within the 
last 15 or 16 years.  She said this was some 30 years after 
active duty.  Finally, the examiner said there was a decrease 
in hearing from 1967 to 1987 but this was after the Veteran's 
active duty.

Based on the examiner's opinion, the RO granted service 
connection for hearing loss in the left ear in March 2009.  
Service connection remained denied for the issues on appeal.

Neither VA examiner addressed the question of whether the 
Veteran's hearing loss in the right ear or his tinnitus could 
have had their onset as a result of acoustic trauma or noise 
exposure that occurred during the Veteran's ANG service.  The 
Veteran has alleged that he did have weekend drills as well 
as annual training periods, presumably ACDUTRA.  As noted, 
the Veteran may still be able to establish entitlement to 
service connection for the claimed disorder based on his ANG 
service.  Accordingly, both prior VA examinations are 
inadequate as they were limited to consideration of the 
Veteran's active service.  The Veteran must be afforded a new 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the sources for 
all VA and non-VA health care providers 
who have treated him for his claimed 
disorders.  After securing the necessary 
releases, obtain copies of pertinent 
records which are not already of record.

2.  The Veteran must be contacted and 
asked to identify his status with the Air 
National Guard for the period from 1957 
to 1988.  Specifically, he should be 
asked if he served as AGR or a National 
Guard technician during his ANG service.

3.  The RO must obtain the Veteran's Air 
National Guard personnel records to 
include, but not limited to, records that 
would show periods of ACDUTRA and 
INACDUTRA.  

4.  The Veteran should be afforded an 
audiology examination.  The claims folder 
must be made available to the examiner 
for review as part of the examination 
process.  The examiner must state in the 
examination report that the claims folder 
has been reviewed.  

The examiner is advised that, if it is 
established that the Veteran had noise 
exposure during his Air National Guard 
service during a period of ACDUTRA or 
INACDUTRA, that should be considered in 
reaching any opinion as to the possible 
etiology of his right ear hearing loss 
and tinnitus.

The examiner is asked to provide an 
opinion whether it is at least as likely 
as not (i.e., whether it is 50 percent or 
more probable) that the Veteran's hearing 
loss in the right ear is related to his 
military service (active duty, ACDUTRA or 
INACDUTRA).  The examiner is also asked 
to provide an opinion whether it is at 
least as likely as not that the Veteran's 
tinnitus can be related to his military 
service.  A complete rationale must be 
provided for any opinion expressed.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

